By order of the Bankruptcy Appellate Panel, the precedential effect of this decision is limited to the
case and parties pursuant to 6th Cir. BAP LBR 8013-1(b). See also 6th Cir. BAP LBR 8010-1(c).

                                     File Name: 08b0016n.06
             BANKRUPTCY APPELLATE PANEL OF THE SIXTH CIRCUIT

In re: ARTHUR B. BOYD, JR.,

                  Debtor.
_______________________________________

ARTHUR B. BOYD, JR.,

               Appellant,
                                                                      No. 08-8010
       v.

MARY ANN RABIN, Trustee,

               Appellee.


                         Appeal from the United States Bankruptcy Court
                        for the Northern District of Ohio, Eastern Division.
                                          No. 05-19361

                                   Submitted: August 12, 2008

                             Decided and Filed: September 23, 2008

        Before: GREGG, McIVOR, and PARSONS, Bankruptcy Appellate Panel Judges.

                                     ____________________

                                            COUNSEL

ON BRIEF: Mary Ann Rabin, RABIN & RABIN CO., LPA, Cleveland, Ohio, for Appellee.
Arthur B. Boyd, Jr., Shaker Heights, Ohio, pro se.
                                       ____________________

                                             OPINION
                                       ____________________

        MARCIA PHILLIPS PARSONS, Chief Bankruptcy Appellate Panel Judge. Arthur B. Boyd,
Jr. (“Debtor”) appeals the bankruptcy court’s orders denying his motions for removal of the chapter
7 trustee, Mary Ann Rabin (“Trustee”), and for recusal of the bankruptcy judge. For the following
reasons, we affirm the orders of the bankruptcy court.

                                      I. ISSUE ON APPEAL

        The issue presented by this appeal is whether the bankruptcy court abused its discretion by
denying the Debtor’s motions to remove the Trustee and to recuse the bankruptcy judge.

                     II. JURISDICTION AND STANDARD OF REVIEW

        The Bankruptcy Appellate Panel of the Sixth Circuit has jurisdiction to decide this appeal.
The United States District Court for the Northern District of Ohio has authorized appeals to the
Panel, and neither party has timely elected to have this appeal heard by the district court. 28 U.S.C.
§§ 158(b)(6), (c)(1). A final order of the bankruptcy court may be appealed as of right pursuant to
28 U.S.C. § 158(a)(1). An order that disposes of discrete disputes within a larger case may be
appealed immediately. Lindsey v. O’Brien, Tanski, Tanzer & Young Health Care Providers of Conn.
(In re Dow Corning Corp.), 86 F.3d 482, 488 (6th Cir. 1996).

        The bankruptcy court’s refusal to remove the Trustee is reviewed for abuse of discretion. In
re Miller, 302 B.R. 705, 708 (B.A.P. 10th Cir. 2003). Likewise, the court’s denial of a recusal
request is also reviewed for abuse of discretion. Schilling v. Heavrin (In re Triple S Rests., Inc.), 422
F.3d 405, 418 (6th Cir. 2005). “An abuse of discretion occurs only when the trial court relies upon
clearly erroneous findings of fact or when it improperly applies the law or uses an erroneous legal
standard.” In re Gasel Transp. Lines, Inc., 326 B.R. 683, 685 (B.A.P. 6th Cir. 2005) (citing Schmidt
v. Boggs (In re Boggs), 246 B.R. 265, 267 (B.A.P. 6th Cir. 2000)). “Under this standard, we cannot
reverse unless we have a definite and firm conviction that the trial court committed a clear error of
judgment in its conclusion it reached upon weighing the relevant factors.” In re Cohara,, 324 B.R.
24, 26 (B.A.P. 6th Cir. 2005) (quoting In re Bartee, 317 B.R. 362, 365 (B.A.P. 9th Cir. 2004)). The

                                                   -2-
question is “whether a reasonable person could agree with the bankruptcy court’s decision; if
reasonable persons could differ as to the issue, then there is no abuse of discretion.” In re Eagle-
Picher Indus., Inc., 285 F.3d 522, 529 (6th Cir. 2002).

                                              III.   FACTS

       On June 28, 2005, five creditors filed an involuntary petition under chapter 7 of the
Bankruptcy Code against the Debtor. Following an evidentiary hearing on the allegations in the
petition, the bankruptcy court issued a memorandum opinion finding that four of the five petitioning
creditors had claims against the Debtor of at least the statutory minimum that were neither contingent
nor the subject of a bona fide dispute, and that the Debtor was not paying his debts as they became
due. An order granting the relief requested by the creditors was then entered. The Debtor did not
appeal the order granting relief at that time.

       At the time the involuntary petition was filed, the Debtor had a suit pending in state court
against several parties, including FirstMerit Bank and one of the petitioning creditors, Larry Jones.
After the order for relief was entered, the Trustee filed a motion to compromise the claim against
FirstMerit Bank for $150,000. Following a hearing on the Debtor’s objection to the Trustee’s
motion, the bankruptcy court issued an order granting the motion to compromise. The Debtor did
not appeal the order at that time.

       On November 9, 2007, the Debtor, pro se, filed a motion to remove the Trustee and a motion
to recuse the bankruptcy judge. On January 4, 2008, the bankruptcy court held a hearing on both
motions. Ten days later, the court issued a memorandum opinion and entered separate orders
denying both motions. This timely appeal by the pro se Debtor followed.

                                        IV.      DISCUSSION

       A notice of appeal must be filed within ten days of entry of the judgment, order or decree
from which one appeals. Fed. R. Bankr. P. 8002(a). Failure to comply with this time requirement,
or timely obtain an extension, deprives an appellate court of jurisdiction. Suhar v. Burns (In re
Burns), 322 F.3d 421, 429-30 (6th Cir. 2003). The Debtor lists in his notice of appeal several orders
from which he seeks to appeal, including, but not limited to, the order for relief, the order approving
the compromise with FirstMerit Bank, and the January 14, 2008 orders denying his motions for

                                                     -3-
removal of the Trustee and recusal of the bankruptcy judge. However, only the January 14, 2008
orders were timely appealed.1 Because the Panel lacks jurisdiction to hear the Debtor’s appeal from
the other orders listed in his notice of appeal, they need not be addressed.

A. Motion to Remove Trustee.
       The Debtor’s motion to remove the Trustee stated that:
               Trustee Mary Ann Rabin, since the inception of this fraudulent filing of an
       involuntary chapter 7, by Lead petitioner Larry D. Jones, has done everything
       possible to deny Debtor due process. Trustee Mary Ann Rabin has threatened
       Debtor, tried to intimidate Debtor, has tried to coerce and has denigrated Debtor, in
       her attempts to force this fraudulent bankruptcy through.
               Mary Ann Rabin has filed a false complaint with the U.S. Marshals office to
       notify the Court whenever the Debtor is in the building.
               The Debtor is the recipient of these actions because of the Court’s attempt to
       hide the fraud of Larry D. Jones and First Merit Bank of Elyria, Ohio.
               The Trustee Mary Ann Rabin has been untruthful to this Court.
(Bankruptcy court docket #191; exhibit references omitted.)2

       The Panel was not provided with a copy of the transcript from the hearing on the Debtor’s
motions. However, in its memorandum opinion, the bankruptcy court detailed additional allegations
made by the Debtor at the hearing.
               At the hearing, the debtor amplified his complaint to include these
       allegations: the trustee is a “Jewish gangster” based on her attire and demeanor; the
       trustee committed fraud when she agreed to compromise the state court lawsuit with
       FirstMerit; Larry Jones recently pleaded guilty to federal charges relating to theft
       from National City Bank, which shows that he also defrauded the debtor; United
       States District Judge James Gwin sentenced Jones to 37 months imprisonment on
       those charges, when he should have imposed a longer sentence; Larry Jones has been
       indicted in state court on various charges; Larry Jones should not receive any
       distribution as a creditor in this case; FirstMerit should be indicted for fraud, but will

       1
         The bankruptcy court granted the Debtor an extension until February 13, 2008, to file a
notice of appeal from the January 14, 2008 orders. Therefore, the notice of appeal filed by the
Debtor on February 12, 2008, was timely filed as to the January 14, 2008 orders.
       2
         Contrary to the requirements of Federal Rule of Bankruptcy Procedure 8009(b)(6), the
Debtor failed to include in the appendix copies of his motions to remove the Trustee and to recuse
the bankruptcy judge. Nonetheless, because the motions were designated by the pro se Debtor to be
included in the record on appeal under Federal Rule of Bankruptcy Procedure 8006, we will exercise
our discretion in this instance to consider them.

                                                  -4-
       not be indicted because of the political ramifications; the United States trustee
       appointed chapter 7 trustee Rabin before the August 2, 2005 hearing on the
       involuntary petition, which shows fraud on the part of someone; and the trustee told
       the United States Marshal to have Court Security Officers attend certain hearings for
       no reason other than that the debtor is, in his words, a tall, large, black man.
(Appellant’s App. at 1-4 to 1-5.)

       The Trustee responded that she was duly appointed by the United States trustee, knew
nothing of any special court security arrangements, and all of her actions were in accordance with
the Bankruptcy Code and Rules as reflected in the bankruptcy court’s orders.

       Section 324 of the Bankruptcy Code provides that after notice and a hearing, the bankruptcy
court may remove a trustee “for cause.” 11 U.S.C. § 324. Because the Bankruptcy Code does not
define “cause,” courts are left to make the determination on a case-by-case basis. In re Miller, 302
B.R. at 709 (citing In re Haugen Constr. Serv., Inc., 104 B.R. 233, 240 (Bankr. D.N.D. 1989)); Beery
v. Gonzales (In re Beery), No. 06-1154 M, 2007 WL 1575278, *5 (Bankr. D.N.M. May 30, 2007)
(removal of trustee is an extreme remedy; what constitutes “cause” is a determination to be made
on a case-by-case basis). “‘Typical cause for removal includes incompetence, misconduct in office,
conflict of interest, or other violations of fiduciary duties the trustee owes to the estate and its
creditors.’” Michel v. Fisher, 185 B.R. 259, 264 (N.D. Ill. 1995) (quoting Robert E. Ginsburg &
Robert D. Martin, Bankruptcy: Text, Statutes, Rules § 4.01[f] at 4-18 (Prentice Hall 1992)). As the
party seeking removal of the Trustee, the Debtor has the burden of establishing “cause” by setting
forth specific facts that support removal. In re Alexander, 289 B.R. 711, 714 (B.A.P. 8th Cir. 2003)
(citing In re Marvel Entm’t Group, Inc., 140 F.3d 463, 471 (3d Cir. 1998)). Conclusory contentions
not supported by specific facts are insufficient grounds for removal of a trustee. Id. (citing In re
Schultz Mfg. Fabricating Co., 956 F.2d 686, 692 (7th Cir. 1992)).

       The bankruptcy court grouped the Debtor’s grounds for removing the Trustee into five
categories: “(1) the compromise reached with FirstMerit; (2) alleged procedural irregularities in the
trustee’s appointment; (3) his belief the trustee is a gangster; (4) issues relating to Larry Jones, and
(5) court security issues.” (Appellant’s App. at 1-6.) The court found that the Trustee’s actions
relative to the compromise with FirstMerit were in accordance with the Bankruptcy Code and Rules;
there were no procedural irregularities in the appointment of the Trustee; the allegation that the
Trustee is a Jewish gangster was not worthy of a response; the Trustee did nothing improper relative


                                                  -5-
to Larry Jones; and, finally, that the United States Marshal’s office does not take direction from the
Trustee, and even if it were true that the Trustee had instructed the Marshal’s office to notify the
court whenever the Debtor was in the building, such an action was not a ground to remove the
Trustee.

       In this appeal, the Debtor argues that the Trustee should have been removed for cause
because she “breached her fiduciary and legal duty on numerous occasions” by refusing to
acknowledge the criminal activity of petitioning creditor Larry Jones,3 and by illegally compromising
with FirstMerit Bank.4 (Appellant’s Br. at 14-15.) The Debtor also states that Larry Jones pled
guilty to bank fraud and money laundering, and that “Larry Jones received a fraudulent judgment in
[state court] for $1,400,000.00 against [Debtor], without [Debtor’s] knowledge, and with the
assistance of First Merit Bank representatives. It is this fraudulent judgment that forms the basis of
Mr. Jones’ illegal Chapter 7 Involuntary Petition against [Debtor].” (Appellant’s Br. at 3.)
Notwithstanding these assertions, the Debtor fails to articulate how any of these statements support
his argument that the bankruptcy court erred in refusing to remove the Trustee. Instead, the Debtor
reiterates that the involuntary petition against him should have been dismissed, in large part based
on the alleged criminal activity of Jones, and that the settlement with FirstMerit should not have been
approved. Reiterating, the Debtor failed to timely appeal the order for relief or the order approving
the compromise.

       With specific regard to the appeal of the denial of his motion to remove the Trustee, the
Debtor fails to point to any fact in the record evidencing that the bankruptcy court’s findings and
conclusions were erroneous. The Debtor’s mere conclusory statement that the Trustee breached a
fiduciary and legal duty is insufficient. Because the Debtor failed to establish any fact demonstrating
incompetence, misconduct, conflict of interest, or any other violation of fiduciary duty by the


       3
         The Debtor attached various newspaper articles regarding Larry Jones pleading guilty to
bank fraud and money laundering charges in connection with a computer business to his motion to
recuse. The Debtor’s appendix also includes numerous documents which he asserts demonstrate
Jones’ criminal actions and form the basis of the Debtor’s civil suit against him. Because none of
these documents are part of the record below, we cannot consider them now.
       4
          The Debtor lists a number of cases and statutes in support of his assertion that the Trustee
should have been removed for cause. None of the cases listed are relevant to the removal of a
trustee, but rather address the imposition of sanctions against parties.

                                                  -6-
Trustee, we are unable to conclude that the bankruptcy court abused its discretion in denying the
Debtor’s motion.

B. Motion to Recuse the Bankruptcy Judge.
       The Debtor asserts that the bankruptcy court demonstrated bias against the African-American
attorneys who represented him at the beginning of the case, by calling them “liars” and by requiring
documents from them which the court did not require from the creditors’ attorneys. As set forth in
his motion filed with the bankruptcy court:
              Debtor alleges that [the bankruptcy judge] since the inception of this
       fraudulent chapter 7 (involuntary) filing by Larry D. Jones, a convicted felon and
       now sentenced to federal prison, has been biased, racist, and dishonest in her dealings
       with the Debtor.
               [The bankruptcy judge] has refused to hold hearings requested by the Debtor
       and true creditors. [The bankruptcy judge] has always upheld her friend, U.S. Trustee
       Mary Ann Rabin, by saying she has been a bankruptcy lawyer for 23 years, and
       calling Debtor’s attorneys (ie Donald Murphy a liar).
             [The bankruptcy judge] has threatened creditors, Edward Rhodes and Donald
       Sowers, if they filed any further actions on Debtors behalf.
(Bankruptcy court docket # 189; exhibit references omitted.)

       Pursuant to Federal Rule of Bankruptcy Procedure 5004, bankruptcy judges are governed by
28 U.S.C. § 455, which provides in pertinent part that a judge “shall disqualify [herself] in any
proceeding in which [her] impartiality might reasonably be questioned” or “[w]here [she] has a
personal bias or prejudice concerning a party.” 28 U.S.C. § 455(a), (b)(1). Under § 455(a), a judge
must ask herself whether a reasonable person knowing all the relevant facts would question her
impartiality. Reed v. Rhodes, 179 F.3d 453, 467 (6th Cir. 1999). As to § 455(b)(1), the inquiry is
whether the judge has a personal bias or prejudice against the moving party. The moving party must
allege “facts which a reasonable person would believe would indicate a judge has a personal bias
against the [Debtor]. Conclusions, rumors, beliefs, and opinions are not sufficient to form a basis
for disqualification.” Gen. Aviation, Inc. v. Cessna Aircraft Co., 915 F.2d 1038, 1043 (6th Cir.
1990) (internal citations omitted).

       Before denying the Debtor’s motion to recuse, the bankruptcy court thoroughly analyzed each
of the Debtor’s allegations. The court dismissed the allegations of racism by noting that not only is
the Debtor African-American, but four of the petitioning creditors are also African-American. Thus,

                                                 -7-
the court ruled both in favor of and against African-Americans. As to the Debtor’s allegation that
the court had failed to hold requested hearings, the court noted that the Debtor had not pointed to any
particular instance where a motion should have been set for hearing but was not, and the record
clearly shows that the court held numerous hearings at the request of the Debtor. The court
concluded that the Debtor had not substantiated his allegation that the court called attorney Murphy
a “liar” or his allegation that the court threatened creditors Rhodes and Sowers.

       The bankruptcy court also found that the Debtor had not provided any concrete examples that
demonstrated the judge’s alleged personal bias or prejudice against the Debtor. In an effort to give
the pro se Debtor the benefit of the doubt, the bankruptcy court speculated that perhaps the Debtor
surmised that attorney Murphy was labeled a “liar” because the bankruptcy court in ruling on the
Trustee’s motion to compromise did not accept the Debtor’s position about the value of the state
court lawsuit as presented by attorney Murphy. However, as the bankruptcy court correctly noted,
“Courts weigh evidence and arguments every day, and the decision to accept or reject a proffered
position is not in and of itself equivalent to calling anyone a liar.” (Appellant’s App. at 1-12.) In
regard to the allegation of threats against Sowers and Rhodes, the court assumed that the Debtor was
referring to two orders issued in response to motions filed by these creditors. In those orders, the
bankruptcy court had denied motions filed by these creditors because there was no factual or legal
basis for the motions, and had advised that any future similar frivolous filings would be met with
monetary sanctions. Upon review, the bankruptcy court concluded that the prior directive to the
creditors did not reasonably call into question the court’s impartiality. We agree with the bankruptcy
court’s observation that “[s]uch an admonition is well within the court’s inherent authority to
administer the bankruptcy case . . . and is not evidence of bias.” (Appellant’s App. at 1-13.)

       We find no error in the bankruptcy court’s conclusions. The Debtor has not referred us to
any evidence in the record that supports his assertion that the bankruptcy court’s findings and
conclusions were incorrect. To the contrary, as found by the bankruptcy court, the Debtor’s assertion
that the bankruptcy judge was biased and racist is unsubstantiated by the record. The Debtor’s
complaints regarding the bankruptcy judge do not give rise to the necessary “definite and firm
conviction that the [bankruptcy] court committed a clear error of judgment.” Belfance v. Black River
Petroleum, Inc. (In re Hess), 209 B.R. 79, 80 (B.A.P. 6th Cir. 1997). Accordingly, the bankruptcy
court did not abuse its discretion in properly denying the Debtor’s motion to recuse.

                                                  -8-
                                        V. CONCLUSION

        While the Debtor purports to appeal the denial of his motions to remove the Trustee and to
recuse the bankruptcy judge, it is apparent from his brief that the relief he actually seeks is reversal
of the order for relief entered in response to the involuntary chapter 7 petition filed against him and
dismissal of the bankruptcy case such that he would be restored to the position he was in before the
petition was filed, including reinstatement of the lawsuit compromised by the Trustee. However,
we do not have jurisdiction to grant relief from orders that were not timely appealed. As for the
motions to remove the Trustee and motion to recuse the bankruptcy judge that were timely appealed,
the bankruptcy court did not abuse its discretion in denying these motions. Accordingly, the orders
of the bankruptcy court are AFFIRMED.




                                                  -9-